DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action (Notice of Allowance) is in response to the amendments and remarks filed on 03/15/2021. Claims 1-6, 8-16, 18-26 and 28-30 have been amended and new claims 31-36 have been added by the amendment of 03/15/2021. The pending claims 1-36 are now allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Drawings
The drawings were received on 12/27/2019.  These drawings are accepted by the Examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Attached with this correspondence is the initialed copy of the IDS.

Response to Amendment/Remarks
In response to the amendments and Applicant’s remarks received on 03/15/2021, the following actions have been taken:
The rejections to claims 1, 10, 11, 20, 21 and 30 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Eberlein et al. (US patent publication number 2008/0200114-A1, Eberlein hereinafter) indicated in the final office action mailed on 09/14/2020 is withdrawn. 
The rejections to claims 1, 9, 11, 19, 21, 29 and 30 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Walker et al. (US patent publication number 2005/0111581-A1, Walker hereinafter) indicated in in the final office action mailed on 09/14/2020 is withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed subject matters in claims 1-36 are allowed because the arts of record fail  to teach or fairly suggest the claimed:  
A communication system, comprising a transmitter that transmits signals via a communication channel having a channel signal-to-noise ratio (SNR), wherein the transmitter uses a symbol constellation to transform the encoded bits into transmit signals, and the symbol constellation includes constellation points at a plurality of unique point locations, where: the plurality of unique point locations are unequally spaced; the constellation points each have a location and a different label; and the and in combinations of each and every claimed limitations  in claims 1, 11 and 21 as disclosed and shown in figures 4a, 12d and 13b.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Non-patent publications: “Shaping Gain of LDPC Coded-QAM Transmitting Systems with Non-Uniform Constellation,” “Shaping Gain by Non-Uniform QAM Constellation with Binary Turbo Coded Modulation” and  “Adaptive Data Rate Using ARQ and Nonuniform Constellations”  published to Minhan Zheng et al.,  Fei Zesong et al. and Roald Otnes et al. respectively disclose a design of non-uniform constellation in use for signal transmission and reception comprising a transmitter for encoding the non-uniform constellation in a digtitally encoded signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESFALDET BOCURE/Primary Examiner, Art Unit 2633